FILED
                             NOT FOR PUBLICATION                             DEC 23 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        Nos. 08-10160, 08-10161

               Plaintiff - Appellee,              D.C. Nos. 2:01-cr-00799-SMM
                                                            2:07-cr-00564-SMM
   v.

 NELSON AYALA-DURAN,
                                                  MEMORANDUM *
               Defendant - Appellant.




                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated appeals, Nelson Ayala-Duran appeals from: (1) his

jury-trial conviction and 63-month sentence for illegal re-entry after deportation, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
violation of 8 U.S.C. § 1326(a); and (2) the district court’s revocation of his

supervised release and imposition of a 36-month concurrent sentence. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Ayala-Duran’s counsel has filed a brief

stating there are no grounds for relief in either appeal, along with a motion to

withdraw as counsel of record in both appeals. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED. We remand in

case # 2:07-cr-00564-SMM for the limited purpose of correcting the judgment so

that it is consistent with the district court’s oral pronouncement regarding

applicability of the fine. See, e.g., United States v. Hicks, 997 F.2d 594, 597 (9th

Cir. 1993). We also remand in case # 2:01-cr-00799-SMM for the limited purpose

of correcting the judgment so that the sentence does not exceed the 24-month

statutory maximum. See 18 U.S.C. § 3583(e)(3). The judgments are AFFIRMED

in all other respects.




EF/Research                                2                            08-10160, 08-10161